Citation Nr: 1427994	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-42 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a compensable initial rating for healed stab wound scars of the left buttock.

3.  Entitlement to compensation under 38 U.S.C.§ 1151 for right peroneal palsy with right foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 (knee and 38 U.S.C.A. § 1151) and May 2012 (scar) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.  

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to compensation under 38 U.S.C.§ 1151 for right peroneal palsy with right foot drop is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At an April 2014 videoconference Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for a right knee disability.  

2  The Veteran's scars are not deep and nonlinear, exceeding six squares inches in size; do not involve an area of 144 square inches or greater; are not or unstable or painful; and do not cause limitation of motion, or any other disabling function.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to a compensable initial rating for healed stab wound scars of the left buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn/Dismissed Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at an April 2014 videoconference Board hearing, indicated it was his intent to withdraw the appeal for entitlement to service connection for a right knee disability.  Thus, there remains no allegation of errors of fact or law for appellate consideration on that issue.  (See Board hearing transcript, pages 2 and 3.)  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a right knee disability.

Adjudicated Claim

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2012.

The rating issue on appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for his buttock scars.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes the Veteran's service treatment records (STRs), post service medical records, and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A VA examination was obtained in April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   The Veteran contends that the VA examiner incorrectly measured his scars.  As is discussed in further detail below, the difference between the examiner's findings and the Veteran's contentions of the size of the scars is immaterial when considered with the rating criteria.  Thus, the Board finds that a remand to obtain another measurement is not warranted. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Scars

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable. 38 C.F.R. § 4.118 , Diagnostic Code 7801. 

Note (1) to Diagnostic Code 7801 defines a deep scar which is one associated with underlying soft tissue damage. Id.  

Note (2) to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck. Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran is service connected for healed stab wound scars of the left buttock, evaluated under DC 7805 as noncompensable from January 23, 2012.  

An April 2012 VA examination report reflects that the Veteran had healed stab wound scars of the left buttock.  The medical history provided by the Veteran was that he "got into a fight in the service and was stabbed in the buttocks.  This was sewed up in service.  The scar is itchy if he scratches it."  The medical history reflects that the scars were not painful and not unstable.

Upon examination in 2012, there were two scars.  One scar was noted to be 3 cm in length; the other scar was noted to be 1.5 cm in length.  They were both linear scars.  Neither was noted to be deep or unstable.  There was no limitation of motion or muscle or nerve damage due to the scars.  It was noted that the Veteran reported that his ability to work was impacted because the "scar burned when he changed position."  However, it was also noted that the Veteran had stopped working four to five years earlier due to a non-associated disability.  No "burning" or pain was noted upon examination.

Based on the examination, the Veteran is not entitled to a compensable rating because he does not have a deep and nonlinear scar area exceeding six squares inches in size (DC 7801), or a scar or scars that are nonlinear and involve an area of 144 square inches or greater (DC 7802), or a scar that is unstable or painful (DC 7804), or a scar that causes limitation of motion, or any other disabling function (DC 7805). 

In a June 2012 statement, the Veteran stated that he had a three inch, not a ".3 cm²", scar, that is superficial, linear, and neither painful nor unstable.  He also stated that his other scar is two inches, not ".2 cm²", and is superficial, linear, and neither painful nor unstable.  He reported that the examiner had made a "mistake on the length of both scars."  Initially, the Board notes that the 2012 VA examiner measured one scar as 3 centimeters, not .3cm²  as contended by the Veteran, and the other scar as 1.5 centimeters, not .2cm² squared as contended by the Veteran.  (Three centimeters is approximately 1.18 inches; 1.5 centimeters is approximately .59 inches.)

The Board notes that the examiner, as a medical professional, is presumed competent to measure scars.  However, even if the examiner had incorrectly measured the scars, and even if one was 3 inches in length and the other was 2 inches in length, the Veteran would still not be entitled to a compensable rating, as the scars are not deep, are not nonlinear, and do not involve an area of 144 square inches or greater. (See DCs 7801 and 7802).  The Veteran's scars are superficial, linear, and involve a much smaller area. 

The Veteran is competent to state that his scars are painful (or burning) when they are touched or he moves.  However, he has given conflicting statements as to whether his scars are painful, and the Board finds, based on the record as whole, that he is less than credible as to his statements of pain or burning.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

The VA examination report reflects that the scars were not painful, although the Veteran reported a "burning" when he moved positions.  In his June 2012 statement, the Veteran disagreed with the VA examiner's measurement of the scars, but noted that they were not painful.  

Subsequent to getting a Statement of the Case, notifying the Veteran of the requirements for a compensable rating, the Veteran stated that his scars were painful.  In an August 2012 VA Form 9, the Veteran stated that his "scars still hurt me when they are moved or pushed when I sit and when I walk! Diagnostic Code 7804 is warranted when 1 or more scars are painful."

However, the Veteran once again contradicted himself in April 2014.  The Veteran testified at the April 2014 Board hearing that his scars are not painful.  He stated that they are not painful and do not swell up, but they "irritate when I scratch them.  That's about it."  He also stated that they were not affecting him on the date of the hearing, but "[i]t's just at some points they, they itch and start scratching and, you know, just it goes away."  (See Board hearing transcript, page 9.)

The Board has reviewed the history of the Veteran's injury for any indication of painful or unstable scars.  The January 1969 STRs reflects that the Veteran had "two puncture lacerations" of the left buttocks produced by a knife and that they had been sutured, and were healing well.  (See January 13, 15, 18, and 27, 1969 STRs.)  The STRs do not reflect unstable, deep, or nonlinear scars.  The Veteran's June 1969 report of medical examination for separation purposes reflects that the Veteran had a two inch appendectomy scar on his abdomen, and a tattoo on his left forearm.  The report notes that a digital rectal examination was performed; thus, if the Veteran had unstable or unhealed scars, it would be reasonable for them to have been noticed, and noted, by the examiner.  

There are no clinical records in evidence which reflect that the Veteran has sought treatment for the scars in the more than four decades since the injury occurred in January 1969.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Moreover, in his January 2012 claim statement, the Veteran reported that he had been stabbed in right buttock, when in actuality it was the left buttock.  If the Veteran had pain or burning upon sitting and walking from scars of the buttock, it seems reasonable that he would be able to identify the correct buttock, would seek some sort of treatment for the pain, that pain would have been noted upon clinical examination, and/or that the Veteran would have testified to such pain rather than deny it.  The Board finds, based on the evidence as a whole, that the Veteran is less than credible as to having a painful or burning scar.  See Cartright, 2 Vet. App. at 25; see also Caluza, 7 Vet. App. at 510-511. 

In sum, the Board finds that a compensable rating is not warranted for any period on appeal.  DC 7801 does not provide a compensable evaluation because it requires that the scars are deep, nonlinear, and exceed six square inches in size.  DC 7802 does not provide a compensable evaluation because it requires that the scars are nonlinear, and that the scar(s) involve an area of 144 square inches or greater.  DC 7804 does not provide a compensable evaluation because it requires that scars are unstable or painful.  DC 7805 does not provide a compensable evaluation because it requires disabling effects of the scars.  The most probative evidence is against any of the above symptoms.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extra schedular

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's scars are manifested by subjective complaints of itching when he scratches them.  The rating criteria consider numerous aspects of scars, to include pain, stability, size, depth, limitation of motion, and adherence to underlying tissue.  The Board finds that an itching scar would be less severe than a painful scar, and is not considered compensable.  Importantly, the second prong of the criteria for referral has not been met; the evidence does not reflect that the Veteran's scars of the buttocks have caused marked interference with employment or frequent periods of hospitalization.  The Veteran filed his claim in 2012, and has been unemployed during the rating period on appeal.  Although he contends that his scar burns when he changes positions, such a symptom, if credible, is contemplated in the rating criteria as pain.  The evidence does not reflect that any itching has caused marked interference with employment or frequent periods of hospitalization.  Hence, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111   (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  Although the Veteran has stated that his scar burned when he changed positions, he also, more recently testified that it is not painful, but occasional itches.  He has not asserted that he has been unable to maintain substantial gainful employment due to his scars.  The Board finds that the record, as discussed above, does not reasonably raise the issue of TDIU due to scars of the buttocks.  


ORDER

The appeal as to the issue of entitlement to service connection for a right knee disability is dismissed.

Entitlement to a compensable initial rating for healed stab wound scars of the left buttocks is denied.

REMAND

The Veteran had total right knee arthroplasty performed in December 2007.  He contends that he has right foot drop (peroneal nerve palsy) a result of the surgery.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of wilful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374 (Fed.Cir.2013).  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  

A November 19, 2007 record reflects that "[i]nformed consent was obtained at 4:13 PM on November 19, 2007.  The full consent document can be accessed through Vista Imaging."  A November 20, 2007 VA clinical record addendum also reflects that the Veteran "understands risks of surgery and has signed consent."  A December 18, 2007 VA clinical record reflects that a surgical time out verification was held at 11:49 and the correct consent for the procedure was obtained.  Unfortunately, the Board does not have access to Vista Imaging.  The informed consent is an important factor in determining VA's fault under 38 C.F.R. § 3.361(d)(1).  Therefore, VA should attempt to associate a copy of the Informed Consent with the claims file, in a format which the Board may read.

A December 2011 VA report reflects the opinion of the examiner that the diagnosed right foot drop is related to the right knee surgery, but it is as least as likely as not that the foot drop did not result from the negligence, carelessness, lack of proper skill, or error in judgment of the medical providers.  The rationale was "[A]ll operative reports reviewed, post op care reviewed."  As for whether any additional disability was a reasonably expected complication, the examiner noted that "[p]eroneal nerve damage is an unusual, but known complication of total knee replacement surgery."  

The rationale offered in response to whether the additional disability was the result of negligence, carelessness, lack of proper skill or error in judgment was conclusory.  A supplemental opinion on that question is required.  

The opinion regarding whether the additional disability was a reasonably foreseeable complication is also inadequate.  The examiner noted that peroneal nerve damage is an "unusual, but known complication" of total knee replacement surgery.  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet.App. 362 (2013). 

The standard in determining whether an event was reasonably foreseeable is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Id.   Consequently, remand is for a further opinion, given the holding in Schertz.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record a copy of the Veteran's complete November 19, 2007 Informed Consent, and any other informed consents, for his December 2009 knee surgery, in a format which the Board can read.  (The Board cannot access documents through Vista Imaging.)

2.  Thereafter, return the Veteran's record to the VA examiner who provided the December 2011 medical opinion.  If that examiner is unavailable, the record should be referred to an appropriate physician for the opinion.  The examiner should answer the following questions:   

(a) Is it at least as likely as not that the proximate cause of the right peroneal palsy with foot drop was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment? 

(b) Notwithstanding the informed consent document, based on the specific facts and circumstances of this case, is it at least as likely as not that a "reasonable health care provider" would have considered right peroneal palsy with foot drop to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment? 

All opinions should include an adequate rationale.

3.  Following completion of the above, adjudicate the issue on appeal, with consideration of all evidence of record received since issuance of the most recent supplemental statement of the case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


